This action was instituted in county court of Nacogdoches county by appellant, Texas  New Orleans Railroad Company, against appellee, H. F. Stanley, to recover damages to its property in Nacogdoches county caused by a collision with one of appellee's trucks. Appellant pleaded a trespass in Nacogdoches county by appellee. Appellee answered by plea of privilege that the case be transferred to the county of his residence. Appellant duly controverted this plea. Upon trial the plea of privilege was sustained and the case transferred, as prayed for by appellee.
If we understand appellee's brief, he would support the judgment appealed from upon the sole ground that, under the proof, he did not own the truck and was not responsible for the collision. There was abundant proof that he was guilty of the trespass, as charged.
The proof on the issue of the ownership of the truck was as follows: After the collision appellant's local agent at Nacogdoches had a telephone conversation with a man in the town of Nacogdoches who told him that his name was H. F. Stanley, and that he owned the truck. Lon B. Marshall testified that, as the agent of the Ben T. Wilson Chevrolet Company in Nacogdoches, he made an estimate of the cost of repairs on the truck; that the request was made to him by appellee, H. F. Stanley; and that Mr. Stanley told him he owned the truck. There was other testimony to the effect that appellee admitted that he owned the cargo on the truck at the time of the collision.
By its proof appellant satisfactorily established every issue essential to sustain venue in Nacogdoches county. The judgment of the lower court is reversed, and the cause remanded for a new trial.
Reversed and remanded. *Page 499